Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to an apparatus, classified in A41F 13/024.
II. Claims 16-20, drawn to a method, classified in A61L 15/58.

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process as claimed can be used to make a materially different product such as making a material with a singular strip of flexible material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	the inventions have acquired a separate status in the art in view of their different classification; and/or
b.	the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	the inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries); and/or

e.	the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species Requirement 
Claims 1-20 are generic to the following disclosed groupings of patentably distinct species.  If Group I is elected, please elect from Species A and B then elect one of each of the corresponding sub species sets.  If Group II is elected, please elect one of each of the corresponding sub species sets for Species C.
 Species A: Claims 1-11, Figure 1A (configuration of no backing layer) (if elected, please additionally elect one of each of the sub species sets below (i.e. continuous or non-continuous, uniform or non-uniform, and equal or not equal in length)):
 	Sub species I: Claim 10; Figures 1A (having a stretchable strip that is continuous)
Sub species II: Claim 11; Figures 4A-C (having a stretchable strip that is non-continuous)

Sub species a: Claim 8; Figures 1A (having a stretchable strip that is uniform in geometry)
Sub species b: Claim 9; Figures 4A-C (having a stretchable strip that is non-uniform in geometry)

Sub species AA: Figs 3A-B, Claims 7 (having a length of the stretchable strip equal to the length of the flexible material) 
Sub species BB: Figs 1A-C, and Figure 2, Claims 6 (having a length of the stretchable strip not equal to the length of the flexible material) 

Species B: Claims 12-15, Figure 1B and 1C (configuration of having a backing layer) (if elected, please additionally elect one of each of the sub species sets below (i.e. perforated or overlapping, continuous or non-continuous, uniform or non-uniform, and equal or not equal in length)):
Sub species 1: Claim 14; Figure 2 (having a perforated backing layer) 
Sub species 2: Claim 15; Figures 3A-B (having an overlapping backing layer)

 	Sub species I: Figures 1A (having a stretchable strip that is continuous)
Sub species II: Figures 4A-C (having a stretchable strip that is non-continuous)

Sub species a: Figures 1A (having a stretchable strip that is uniform in geometry)
Sub species b: Figures 4A-C (having a stretchable strip that is non-uniform in geometry)

Sub species AA: Figs 3A-B (having length of the stretchable strip equal to the length of the flexible material) 
Sub species BB: Figs 1A-C and Figure 2 (having a length of the stretchable strip not equal to the length of the flexible material) 

Species C: Claims 16-20 Fig. 6 (configured as a method of making) (if elected, please additionally elect one of each of the sub species sets below (i.e. continuous or non-continuous, uniform or non-uniform, and equal or not equal in length)):
Sub species I: Figures 1A (having a stretchable strip that is continuous)
Sub species II: Figures 4A-C (having a stretchable strip that is non- continuous)

Sub species a: Figures 1A (having a stretchable strip that is uniform in geometry)
Sub species b: Figures 4A-C (having a stretchable strip that is non-uniform in geometry)

Sub species AA: Figs 3A-B, Claims 20 (having a having a length of the stretchable strip equal to the length of the flexible material) 


The species are independent or distinct because they are each directed to a different configuration of a particular feature (i.e., the method of making the device, the device itself, the type of stretchable strip configuration, the configuration of stretchable strip in relation to the flexible material, having a backing layer, and the type of backing layer configuration). In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a.	the species have acquired a separate status in the art in view of their different classification; and/or
b.	the species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	the species require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search queries); and/or
d.	the prior art applicable to one species would not likely be applicable to another species; and/or
e.	the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                


/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786